Exhibit 10.1

 

[Letterhead of tbg]

 

EPICEPT GmbH

Herrn Dr. Oliver Wiedemann

Goesthestr. 4

 

80336 Munich

 

Programme - Investment Capital for Small Technology Enterprises

here: Prolongation of the Repayment Agreement

 

Dear Dr. Wiedemann,

 

Thank you very much for your letter of 05 May 2008.

 

Based on the situation you have described, we are ready

 

1.)

to prolong the repayment agreement of 17/20 December 2007 until 31 December
2008, subject to the condition that

 

2.)

the fixed compensation accrued since 01 January 2008 until 30 June 2008 to an
amount of EUR 56,000.01 is paid. In this case, the interest amount is to be
transferred, without payments to our competent tax office, to the account at KfW
known to you by 01 July 2008.

 

From 01 July 2008 on, the provisions of the repayment agreement will continue to
apply without any changes.

 

We send this letter to you in duplicate and ask you to confirm your agreement
with the proposed mode of procedure by signing in the field provided for that
purpose and sending both copies back to us. After we have signed it, we will
return one executed copy to you.

 



 

 

Agreed:

 

Munich,

/s/  Oliver Wiedemann

 

 

EpiCept GmbH

 

If you have any further questions, please do not hesitate to contact us.

 

With kind regards

 

tbg Technologie-Beteiligungs-Gesellschaft mbH

 

 

/s/ Walter Auel

 

/s/ Andreas Jahn

Walter Auel

 

Andreas Jahn

 

 

 